OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice by this court on October 22, 1952.
On May 13, 1989, the respondent was convicted in the United States District Court for the Southern District of New *132York of violation of 18 USC § 201, "Bribery of public officials and witnesses”, and of two counts of violation of 18 USC § 654, "Officer or employee of United States converting property of another”; both of these crimes constitute felonies.
Violation of 18 USC § 201 has been held to be cognizable as the New York felony of bribery in the second degree (Penal Law former § 200.00, now § 200.03) (see, Matter of Phillips, 100 AD2d 69). We find that 18 USC § 654 is essentially similar to grand larceny in the second degree, a class C felony, as defined in Penal Law § 155.40. Each of these felonies require the wrongful taking of money or property. Penal Law § 155.40 requires the value of the property which was wrongfully taken to exceed $50,000, and the respondent was convicted of embezzling $126,957.45.
Pursuant to Judiciary Law § 90 (4), the respondent ceased to be an attorney and counselor-at-law upon his conviction of a felony.
Accordingly, the petitioner’s motion is granted. The respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mollen, P. J., Mangano, Thompson, Bracken and Brown, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent Alvin Greenberg is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall promptly comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent Alvin Greenberg is commanded to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.